UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1182



ELMER BOWEN,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior Dis-
trict Judge. (CA-88-140-2)


Submitted:     June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elmer Bowen, Appellant Pro Se.   James Anthony Winn, Assistant
Regional Counsel, David Fallon Chermol, SOCIAL SECURITY ADMIN-
ISTRATION, Philadelphia, Pennsylvania; John Francis Corcoran,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elmer Bowen appeals the district court’s order adopting the

report and recommendation of the magistrate judge and affirming the

Commissioner of the Social Security Administration’s decision that

Bowen was not entitled to Disability Insurance Benefits.    See 42

U.S.C. § 405(g) (1994).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.     See Bowen v.

Apfel, No. CA-88-140-2 (W.D. Va. Nov. 29, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2